I wish to extend the fraternal message of peace and respect from the people of Nicaragua, the President of the Republic, Mr. Daniel Ortega Saavedra, and the First Lady and Vice-President, Mrs. Rosario Murillo Zambrana, to the General Assembly.
The theme of this session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, coincides with our prioritized State policies that the Government of Nicaragua has successfully developed over the past decade. We reaffirm the commitment and political will of the Government of Reconciliation and National Unity of Nicaragua to continuing to develop and strengthen these inclusive economic and social policies aimed at the common good of Nicaraguans.
Nicaragua welcomes the efforts promoted by the Secretary-General at the Climate Action Summit held here in New York, as well as the commitments undertaken within this framework by a large number of States, aimed at overcoming the grave threat to the existence of humankind caused by climate change. Nicaragua and the countries of the Central American region are among the most vulnerable nations on the planet, and our people are suffering the extremely grave consequences of the destructive effects of climate change. It is urgent that the international community adopt measures that curb global warming to ensure the future of the Earth, the future of humankind and the life of present and future generations. Based on the principle of shared but differentiated responsibilities, our country is undertaking great economic, social and preventive efforts to address climate change, which have so far yielded internationally recognized positive results.
Nicaragua will continue contributing to regional stability, peace and security, and will persist in fighting to maintain the important indicators of the inclusive economic, political, educational and social development achieved so far, attaining significant progress in the eradication of poverty. UNICEF recognizes that the Government of Nicaragua has achieved success in its economic and social policies. In addition, UNICEF recognizes that Nicaragua has a broad legal framework, as well as national and international instruments that protect the human rights of children and young people. It also recognizes that the Government of Nicaragua has managed to reduce general poverty rates by 17.6 per cent and extreme poverty by 7.7 per cent between 2009 and 2016, as well as having achieved a notable reduction in infant mortality. UNICEF also recognizes that Nicaragua has made significant strides in guaranteeing free access to education, as well as its extensive coverage and higher quality. UNICEF and Nicaragua have agreed a cooperation programme for the period 2019-2023.
We would reiterate that in order to comply with the 2030 Agenda for Sustainable Development and achieve the Sustainable Development Goals, including eradicating poverty and providing quality education, unilateral coercive measures that violate international law and the human rights of our peoples must be avoided. Putting obstacles in place that prevent our people from reaching these goals is inhumane and criminal and must be denounced and condemned by all of humankind.
Once again, we raise the urgent call for a reinvention of the United Nations, as proposed by the Nicaraguan priest and Foreign Minister Miguel d’Escoto Brockmann in 2008, during his presidency of the General Assembly. The transformation of the United Nations is indispensable in order for it to effectively serve the interests of humankind.
The recent expulsion by the Government of the United States of two diplomatic representatives of the sister Republic of Cuba to the United Nations from the Organization’s Headquarters in New York is another example of the need for the United Nations to undergo a profound transformation and change of Headquarters in order to meet the objectives for which it was created and so that it can become a multilateral forum that serves all countries of the world, without limitations or quarantines for States Members’ representatives. We express our rejection and condemnation of this expulsion of the two Cuban diplomats, which was a clear violation of international law, in general, and of the United Nations Headquarters Agreement between the Organization and the Government of the host country, in particular. Illegal occurrences such as these confirm the urgent need for the United Nations to be rebuilt on new foundations and for the Headquarters to be moved to a country where international law and the Charter of the United Nations are respected. This requires the urgent reinvention and democratization of our Organization.
We condemn once again the criminal blockade against the brotherly Republic of Cuba and all the extraterritorial measures and ramifications associated with it. Nicaragua rejects all coercive economic measures that seek to break the will and spirit of freedom and the sovereignty of the Governments and the peoples of the world. We reiterate our militant solidarity with the brotherly Bolivarian Republic of Venezuela, the Bolivarian people and the legitimate and constitutional Government of President Nicolas Maduro Moros.
We reject and condemn any threat of military intervention and the invocation of the obsolete Inter-American Treaty of Reciprocal Assistance, which is nothing other than an instrument designed by the Government of the United States to use or threaten to use force, which it is promoting within the framework of the Organization of American States. We continue to support decolonization throughout the world and join in solidarity with the Palestinian and Saharawi peoples, Puerto Rico and the Malvinas Islands, which are part of Argentina.
In conclusion, it has been 74 years since the Charter of the United Nations was adopted. To some extent, its purposes and principles have contributed to the maintenance of international peace and security. However, new modalities incompatible with the purposes of the United Nations are being implemented by super Powers that seek to subjugate developing countries, while undermining their rights to self- determination and political independence.
In Nicaragua, we continue to follow the path of development with social justice, family advocacy, gender equality, support for young people and improving security, education, health, energy, water and sanitation services, highways and roads, bridges, housing, agriculture and livestock, nature conservation in the context of climate change, small- and medium- sized businesses, the creative economy and everything represented by a culture based on identity, tradition and values, together with work, rights, well-being and the harmonious coexistence among Nicaraguans in peace, friendship, solidarity and cooperation with the States Members of the United Nations.
The Government and the people of Nicaragua are defenders of the principles of independence and sovereignty, as set out in the Charter of the United Nations. We therefore continue to demand that all policies of interference violating international law cease, including interventionist actions in Nicaragua and such brotherly nations of the Americas and the world as Cuba, Venezuela, Syria and Iran, inter alia.
We reaffirm that, in Nicaragua, we are lovers of peace. We are strengthening security and comprehensively promoting, defending and respecting human rights, despite media campaigns that, in their use of fake news, seek to project a negative image of our country and our Government. In the region, Nicaragua continues to be an important factor in promoting stability, peace and regional security, as illustrated by positive indicators in economic, political, and social development, poverty reduction, gender equality and State and citizen security. Nicaragua stands as a bulwark against international organized crime, gangs, terrorism and drug trafficking. Its related domestic policies and constructive international cooperation continue to be developed by the Government of President Daniel Ortega Saavedra.
In assuming the responsibility that we shoulder as a State, we are ensuring that Nicaragua takes the path leading towards successful poverty eradication, quality education, climate action and especially social inclusion, as the vocation of our Government is to stand up for the poor and those who have historically been marginalized and for peace, good governance, progress, international security and the peaceful coexistence among the brotherly countries that constitute the United Nations.